EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Darby on May 24, 2021.

The following amendments have been made:
Claim 26, --A bottle system, comprising: 
a pressurized bottle of fluid having an elongated body and a neck extending contiguously from the body to a top portion comprising an outwardly projecting annular flange, an opening, and a closure received by the opening; 
a bottle severing mechanism comprising
 a collar mounted on and enclosing an outer surface of the neck of the bottle; 
a bottle striker supported on the bottle by the collar and configured to move relative to the bottle, the bottle striker residing below the top portion of the bottle, and the bottle striker comprising a striking edge aligned with a lower surface of the annular flange of the bottle; and 
an articulated link comprising a first end connected to the collar and a second end coupled to the top portion of the bottle, wherein the articulated link is configured to facilitate rotational pitch movement of the severed top portion of the bottle relative to the body, while preventing rotational roll and yaw movement of the top portion; 
a saber configured to strike the bottle striker to sever the top portion of the bottle; and
a retention member comprising a mesh at least partially defining an enclosed area surrounding the top portion of the bottle, the mesh configured to permit a discharge of fluid from the enclosed area while retaining non-fluid particles within the enclosed area--.

Claims 27-35, and 42, --The bottle system…--.

Claim 36, --The bottle system of claim 26, wherein the constrains movement of the top portion of the bottle--.

Claim 37-Canceled.

Claim 38, --The system of claim 26--. 

Claim 39, --The bottle system of claim 26, wherein the bottle system further--.
Claim 40, --The bottle assembly of claim 26, wherein the bottle assembly further comprises a pour--.

Claim 41, -- The bottle assembly of claim 40, wherein the pour spout comprises a hollow body defining a central bore, and a filter residing in the bore, the filter configured to inhibit dispensing of non-fluid particles from the bottle assembly--.

Claims 26-36 and 38-42 are allowed. Claims 30, 40-42 have been rejoined due to the allowance of claim 26 from which they depend.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the bottom system having a collar enclosing the bottle along with an articulated link configured to facilitate rotational pitch movement of the severed top portion of the bottle relative to the body, while preventing rotational roll and yaw movement of the top portion and a saber configured to strike the pressurized bottle, in combination with all the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724